Citation Nr: 1207243	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  05-35 535A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1960 to September 1964 and from July 1966 to December 1968.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO).

In March 2009 and May 2010, the Board remanded this case for further development.

The issue of entitlement to compensation under 38 U.S.C. § 1151 for prostate cancer has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's representative, in a February 2012 informal hearing presentation, expressed concern that the Veteran served for part of his active duty under his mother's maiden name and that the record contained only his last period of service.  The evidence of record contains service personnel records from his first period of active duty service (September 1960 to September 1964), wherein that name is crossed out and replaced with his name as it appears above, as well as service personnel records from his second period of active duty service from July 1966 to December 1968.  To this extent, VA has addressed the Veteran's concerns.  As these records were added to the claims folder in September 2010, prior to the February 2012 informal hearing presentation, it is unclear whether the Veteran's representative meant to inform VA of additional periods of service for which a records search should be performed.  Thus, the Board asks the Veteran and his representative for clarification and, if additional records are believed to exist, the name associated with those records.

The Veteran stated that he was exposed to Agent Orange during his service in Vietnam and/or Thailand.  The service treatment and personnel records do not establish service in the Republic of Vietnam or in the Korean demilitarized zone (DMZ) that would entitle him to a presumption of herbicide exposure.  38 C.F.R. § 3.307(a)(6).  Indeed, the DD-214 for his first period of service shows no foreign or sea service.  However, his AF Form 7 from his second period of service shows that he served at U-Tapao Airfield with a permanent duty station at the Royal Thai Air Force base in Nakhon Phanom in Thailand from May 1968 until his separation.  This service is Thailand is sufficient to satisfy the requirements for the Vietnam Service Medal and the Republic of Vietnam Campaign Medal.  See Manual of Military Decorations and Awards, A-6 (Department of Defense Manual 1348.33-M, September 1996).  Attempts to verify the Veteran's claimed stopover in the Republic of Vietnam en route to Thailand have been unsuccessful.

Of interest, Department of Defense records indicate a significant use of herbicides on the fenced-in perimeters of military bases in Thailand during the Vietnam Era.  The Veteran's personnel records note that his military occupational specialty (MOS) was liquid fuel system maintenance specialist.  This is not the type of MOS for which duty on the air base perimeter is presumed.  See VA Adjudication Procedure Manual, M21-1MR Part IV, Subpart ii, Chapter 2, Sec C(10)(q).  The specific duties of this position, particularly whether it involved duty on or near the perimeters of this base, are unclear.  Therefore, the Veteran should be asked to provide additional information with regard to his daily activities while in Thailand in order to determine whether or not he was exposed to herbicides along the perimeter of the base in U-Tapao Airfield or Nakhon Phanom in Thailand.  Alternately, if the Veteran was not assigned to duty along the air base perimeter, he should be asked to provide the approximate dates, location, and nature of any actual herbicide exposure.  This information should then be submitted to the Joint Service Records Research Center (JSRRC) for verification of the alleged herbicide exposure.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting that he clarify whether or not he believes that he had additional active duty military service beyond the already documented service from September 1960 to September 1964 and from July 1966 to December 1968.  If so, the Veteran is asked to also specify which version of his name he used during any additional periods of service. 

2.  If, and only if, additional periods of service are identified, locate these service records and associate them with the claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.

3.  Additionally, or in the same letter as paragraph #1, request that the Veteran provide more information regarding his claimed herbicide exposure in Thailand.  Specifically, the Veteran should provide the following information:

a.  Clarification of whether his service included duty on or near the perimeters of this base.

b.  The approximate dates, location, and nature of any alleged herbicide exposure.

If the Veteran provides sufficient information, then 
Comply with the provisions of VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (10) to attempt to verify the claimed herbicide exposure based on service in Thailand. Then take appropriate action, to include contacting the Joint Services Records Research Center (JSRRC), to determine whether he was exposed to herbicides as alleged.

4.  Thereafter, readjudicate the claims in light of the additional evidence obtained.  If any of the benefits sought on appeal remain denied, the Veteran must be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

